In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00188-CR

EX PARTE CHARLES BARTON                   §    On Appeal from County Criminal
                                               Court No. 8
                                          §
                                               of Tarrant County (1314404)
                                          §
                                               October 3, 2019
                                          §
                                               Opinion by Chief Justice Sudderth
                                          §
                                               (p)


                        JUDGMENT ON REHEARING

      After reviewing the State’s motion for rehearing, we deny the motion. We

withdraw our August 8, 2019 opinion and judgment and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court to enter an order

dismissing the prosecution of charges against Barton on alleged violations of section

42.07(a)(7) of the Texas Penal Code.
SECOND DISTRICT COURT OF APPEALS

By __/s/ Bonnie Sudderth________________
   Chief Justice Bonnie Sudderth